FILED
                            NOT FOR PUBLICATION                               MAR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 10-50086

               Plaintiff - Appellee,              D.C. No. 2:08-cr-01382-CAS

  v.
                                                  MEMORANDUM *
JOHN ANTHONY MILLER,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                              Submitted March 8, 2011 **

Before:        FARRIS, LEAVY, and BYBEE, Circuit Judges.

       John Anthony Miller appeals from the 159-month sentence imposed

following his guilty-plea conviction for bribery of a public official in violation of

18 U.S.C. § 201(b)(1), making a false statement in a passport application in

violation of 18 U.S.C. § 1542, aggravated identity theft in violation of 18 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1028A, and mail fraud in violation of 18 U.S.C. § 1341. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

         Miller contends that the district court procedurally erred when it failed to

consider or explain why it rejected the government’s request for a three-level

downward variance in light of Miller’s cooperation.

         The record reflects that the district court considered the arguments and

adequately explained that in light of the severity of the offense, a sentence below

the Guidelines range was not warranted. See Rita v. United States, 551 U.S. 338,

359 (2007); see also United States v. Carty, 520 F.3d 984, 995 (9th Cir. 2008) (en

banc).

         AFFIRMED.




                                             2                                      10-50086